Judgment unanimously reversed on the facts and the law and new trial ordered, with $50 costs and disbursements to appellant to abide the event. Plaintiff sues for injuries claimed to have been suffered when the trailer section of his tractor-trailer tilted while going around a turn and parted from the tractor. Defendant loaded the trailer and the asserted basis for liability is that improper loading caused the trailer to tilt. Plaintiff’s proof is insufficient in that the claims that the trailer was improperly loaded and that the improper loading was the cause of the trailer’s eccentric course rest entirely on his own conclusory averments unsupported by proof of any supporting facts. There was no proof of how the load was distributed on the trailer, nor in what way it failed to conform to proper practice, nor what effect it did or could have on the trailer’s movements. Concur— Stevens, J. P., Eager, Steuer, Capozzoli and Tilzer, JJ.